Case 1:19-cr-00229-RLY-DML Document 52 Filed 08/26/19 Page 1 of 2 PageID #: 207




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                           Plaintiff,            )
                                                 )
                      v.                         )     No. 1:19-cr-00229-RLY-DML
                                                 )
MOYAD DANNON,                                    ) -02
                                                 )
                           Defendant.            )


                     ORDER ON DEFENDANT’S MOTION FOR
                       REVIEW OF DETENTION ORDER

       Defendant, Moyad Dannon, is charged by Indictment with transfer of a firearm

 and ammunition to a prohibited person, possessing, concealing, bartering, selling and

 disposing of a stolen firearm and unlicensed manufacturing and dealing of firearms. On

 June 7, 2019, the Magistrate Judge issued an order of detention pending trial. He now

 moves for a modification of that pretrial detention. The Government objects.

       Pursuant to 18 U.S.C. § 3142(f)(2),

       [A detention] hearing may be reopened, before or after a determination by
       the judicial officer, at any time before trial if the judicial officer finds that
       information exists that was not known to the movant at the time of the
       hearing and that has a material bearing on the issue whether there are
       conditions of release that will reasonably assure the appearance of the
       person as required and the safety of any other person and the community.
Case 1:19-cr-00229-RLY-DML Document 52 Filed 08/26/19 Page 2 of 2 PageID #: 208




       The court finds no newly discovered evidence has been presented. Accordingly,

 Defendant has not satisfied his burden to reopen the detention hearing. Therefore,

 Defendant’s Motion for Review of Detention Order (Filing No. 46) is DENIED.



 SO ORDERED this 26th day of August 2019.




 Distributed Electronically to Registered Counsel of Record
